DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Claim Status
Claims 23-29, 31-39 and 41-44 are pending, claims 1-21, 30, 40 are canceled, and claims 43-44 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-29, 31, 33-39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandwine et al. US 8396946 B1, hereinafter Brandwine in view of Anderson US9258271B1, hereinafter Anderson with priority to US provisional application number 61/432,561 filed on 2011-01-13, hereinafter Anderson’561 and further in view of Ceniza US 20020186698 A1.
Regarding claim 23, Brandwine teaches a method of performing routing, the method (Brandwine: col. 2 to col. 4) comprising:
at a first host computer on which a plurality of machines execute (Brandwine: col. 17 lines 34-62 host computing system and col. 21 line 42 – col. 22 line 20. col. 17 lines 45-47 and Fig. 1B VM Communication Manager module 109 a and multiple virtual machines 107 a on host computing system 106 a, which corresponds to the first host computer):
receiving a packet sent from a source machine executing on the host computer, the packet associated with a logical network implemented over a shared physical network (Brandwine: col. 23 lines 37-49 one or more physical networks and col. 7 lines 31-60 and col. 17 line 62- col. 18 lines 32 interconnection network 122 of Fig 1B) and addressed to a destination machine executing on a second host computer (Brandwine: col. 20 lines 10-33 Communication Manager module 109 a determines that the outgoing communication (source) is authorized (or does not perform such an authorization determination), the module 109 a determines the actual physical network location corresponding to the destination virtual network address for the communication. For example, the Communication Manager module 109 a may determine the actual destination network address to use for the virtual network address of the destination virtual machine 107 d 1 by dynamically interacting with the System Manager module 110, or may have previously determined and stored that information (e.g., in response to a request from the sending virtual machine 107 a 1 for information about that destination virtual network address, such as a request that the virtual machine 107 a 1 specifies using Address Resolution Protocol, or ARP). The Communication Manager module 109 a then re-headers or otherwise modifies the outgoing communication so that it is directed to Communication Manager module 109 d using an actual substrate network address, such as if Communication Manager module 109 d is associated with a range of multiple such actual substrate network addresses);
performing a logical routing operation at a first managed forwarding element (MFE) that executes on the host computer and implements a logical router with other MFEs executing on other host computers (Brandwine: col. 21 lines 42 to col. 22 lines 20 if computing node 107 a 1 sends an additional communication to computing node 107 c 1, the Communication Manager modules 109 a and/or 109 c on the host computing systems 106 a and 106 c may perform additional actions that correspond to one or more virtual specified router devices configured in the specified network topology for the provided virtual computer network to separate the computing nodes 107 a 1 and 107 c 1. For example, the source computing node 107 a 1 may send the additional communication in such a manner as to initially direct it to a first of the virtual specified router devices that is configured to be local to computing node 107 a 1 (e.g., by including a virtual hardware address in the header of the additional communication that corresponds to that first virtual specified router device), with that first virtual specified router device being expected to forward the additional communication on toward the destination computing node 107 c 1 via the specified logical network topology. For example, each virtual router device that forwards the additional communication may be expected to take actions such as modifying a TTL (“time to live”) hop value for the communication, modify a virtual destination hardware address that is specified for the communication to indicate the next intended destination of the additional communication on a route to the destination computing node, and/or otherwise modify the communication header);
performing a operation to modify a first network address stored in a header of the packet to a second network address (Brandwine: col. 17 lines 45-47 and Fig. 1B VM Communication Manager module 109 a and multiple virtual machines 107 a on host computing system 106 a, which corresponds to the first host computer. In col. 20 lines 10-33, Brandwine teaches If the Communication Manager module 109 a determines that the outgoing communication is authorized (or does not perform such an authorization determination), the module 109 a determines the actual physical network location corresponding to the destination virtual network address for the communication. For example, the Communication Manager module 109 a may determine the actual destination network address to use for the virtual network address of the destination virtual machine 107 d 1 by dynamically interacting with the System Manager module 110, or may have previously determined and stored that information (e.g., in response to a request from the sending virtual machine 107 a 1 for information about that destination virtual network address, such as a request that the virtual machine 107 a 1 specifies using Address Resolution Protocol, or ARP). The Communication Manager module 109 a then re-headers or otherwise modifies the outgoing communication so that it is directed to Communication Manager module 109 d using an actual substrate network address, such as if Communication Manager module 109 d is associated with a range of multiple such actual substrate network addresses)
encapsulate the packet with physical network addresses defined for the shared physical network (Brandwine: col. 4 lines 25-45 discloses the communication manager module provided by a translation manager module, which provides various additional types of functionality involving modifying the format or encoding of a communication, e.g. to encapsulate a communication in another communication, and col. 20 lines 34-67 the Communication Manager module 109 d then re-headers or otherwise modifies the incoming communication and col. 36 lines 16-37 in this example, computing node A determines to send a communication to external computing node E 270, and accordingly sends outgoing communication 224-g in a manner similar to that described with respect to FIG. 2A for outgoing communication 220-c. While not illustrated in FIG. 2D, computing node A may optionally have previously exchanged one or more other messages with Communication Manager module R to determine a hardware address to use to represent external device E 270 for the virtual computer network (e.g., in a manner similar to that described with respect to FIG. 2A for communications 220-a and 220 b). Thus, in this example, the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A, and source and destination hardware addresses used to represent computing node A and external device E 270, respectively); and
forwarding the encapsulated packet along the shared physical network (Brandwine: col. 4 lines 25-45 discloses the communication manager module provided by a translation manager module, which provides various additional types of functionality involving modifying the format or encoding of a communication, e.g. to encapsulate a communication in another communication, and col. 20 lines 34-67. The Communication Manager module 109 d then forwards or otherwise provides the modified communication to the destination virtual machine computing node 107 d 1, such as via shared memory (not shown) of the computing system 106 d that is used to provide a logical network interface for the destination virtual machine computing node 107 d 1, through interconnection network 122 col. 21 lines 1-19), 
wherein the packet has the second network address when delivered to the destination machine on a second host computer (Brandwine: col. 20 lines 10-33, Brandwine teaches If the Communication Manager module 109 a determines that the outgoing communication is authorized (or does not perform such an authorization determination), the module 109 a determines the actual physical network location corresponding to the destination virtual network address for the communication. For example, the Communication Manager module 109 a may determine the actual destination network address to use for the virtual network address of the destination virtual machine 107 d 1 by dynamically interacting with the System Manager module 110, or may have previously determined and stored that information (e.g., in response to a request from the sending virtual machine 107 a 1 for information about that destination virtual network address, such as a request that the virtual machine 107 a 1 specifies using Address Resolution Protocol, or ARP). The Communication Manager module 109 a then re-headers or otherwise modifies the outgoing communication so that it is directed to Communication Manager module 109 d using an actual substrate network address, such as if Communication Manager module 109 d is associated with a range of multiple such actual substrate network addresses. Col. 17 Lines 48-49 and Fig. 1B VM Communication Manager module 109 d and multiple virtual machines 107 d on host computing system 106 d).
It is noted that Brandwine does not explicitly disclose: 
at a host computer: performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address.
However, Anderson from the same or similar fields of endeavor teaches the use of: 
at a host computer:  performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. A host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Anderson in the method of Brandwine. One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).
It is noted that Brandwine and Anderson do not explicitly disclose: using a tunnel header to encapsulate the packet. 
However, Ceniza from the same or similar fields of endeavor teaches the use of: using a tunnel header to encapsulate the packet (Ceniza: para. [0020 & 0046] Tunneling is a process in which a packet being transmitted between remote hosts may be encapsulated as a payload within another packet for transmission between two trusted gateways or other endpoints of the tunnel. An original packet is sent from the originating host to the trusted device, where it is enclosed as the payload of a new IP packet, and a new IP header is prepended to it with its destination field containing the IP address of the device at the end of the tunnel. Upon arrival at the end of the tunnel, the new “outer” header is stripped away, and the original packet may then be forwarded to a LAN or further processed, as appropriate. By using a tunnel, it is possible to circumvent conventional routing mechanisms for the encapsulated packet during transit, while it is in the tunnel). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ceniza in the method of Brandwine and Anderson. One of ordinary skill in the art would be motivated to do so for this type of communication may also incorporate encryption and authentication security measures to protect the integrity of the transmissions (Ceniza: para. [0019]).

Regarding claim 24, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the NAT operation is the destination NAT operation (Anderson: col. 1 lines 34 and col. 2 lines 4 modifying the packet by replacing the destination IP address in the header information with an IP address of the selected destination virtual machine; and sending the modified packet to the destination virtual machine), wherein the second logical network address identifies a destination machine associated with the logical network that executes on the second host computer (Brandwine: col. col. 20 lines 10-33, Brandwine teaches If the Communication Manager module 109 a determines that the outgoing communication is authorized (or does not perform such an authorization determination), the module 109 a determines the actual physical network location corresponding to the destination virtual network address for the communication. For example, the Communication Manager module 109 a may determine the actual destination network address to use for the virtual network address of the destination virtual machine 107 d 1 by dynamically interacting with the System Manager module 110, or may have previously determined and stored that information (e.g., in response to a request from the sending virtual machine 107 a 1 for information about that destination virtual network address, such as a request that the virtual machine 107 a 1 specifies using Address Resolution Protocol, or ARP). The Communication Manager module 109 a then re-headers or otherwise modifies the outgoing communication so that it is directed to Communication Manager module 109 d using an actual substrate network address, such as if Communication Manager module 109 d is associated with a range of multiple such actual substrate network addresses. Col. 17 Lines 48-49 and Fig. 1B VM Communication Manager module 109 d and multiple virtual machines 107 d on host computing system 106 d). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claim 25, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the NAT operation is a source NAT operation (Anderson: col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para), wherein the first logical network address identifies the source machine of the packet that is associated with the logical network (Brandwine: col. 36 lines 16-37 the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claim 26, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the first and second logical network addresses are defined for the logical network and are separate from the physical network addresses used for the shared physical network (Brandwine: col.7 lines 12-30 an underlying substrate network (e.g., to use substrate network addresses for the communication source and/or final destination in the encoded communication that are distinct from virtual network addresses used for the communication source and/or final destination in the original pre-encoded communication).

Regarding claim 27, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the tunnel header enables the forwarding of the encapsulated packet (Ceniza: para. [0020 & 0046] Tunneling is a process in which a packet being transmitted between remote hosts may be encapsulated as a payload within another packet for transmission between two trusted gateways or other endpoints of the tunnel. An original packet is sent from the originating host to the trusted device, where it is enclosed as the payload of a new IP packet, and a new IP header is prepended to it with its destination field containing the IP address of the device at the end of the tunnel. Upon arrival at the end of the tunnel, the new “outer” header is stripped away, and the original packet may then be forwarded to a LAN or further processed, as appropriate. By using a tunnel, it is possible to circumvent conventional routing mechanisms for the encapsulated packet during transit, while it is in the tunnel) along the shared physical network (Brandwine: col. 7 lines 61 to col. 8 lines 33 the overlay virtual computer network may be implemented from the logical edge of the intermediate physical network(s), by modifying the communications that enter the intermediate physical network(s) to encode the communications for the intermediate physical networks (e.g., to use substrate network addresses that are based on the networking protocol of the substrate network), and by modifying the communications that leave the intermediate physical network(s) to decode the communications (e.g., to use virtual network addresses that are based on the networking protocol of the virtual computer network if the decoded communication is to be provided to a computing node of the virtual computer network, to use external public network addresses if the decoded communication is to be forwarded over one or more external public networks, etc.). One of ordinary skill in the art would be motivated to do so for this type of communication may also incorporate encryption and authentication security measures to protect the integrity of the transmissions (Ceniza: para. [0019]).

Regarding claim 28, Brandwine, Anderson and Ceniza teach the method of claim 27, wherein the logical network is an overlay logical network (Brandwine: col. 7 lines 31-60 virtual computer network that is created as an overlay network); and
the encapsulating header encapsulates a header of the packet (Ceniza: para. [0020 & 0046] Tunneling is a process in which a packet being transmitted between remote hosts may be encapsulated as a payload within another packet for transmission between two trusted gateways or other endpoints of the tunnel. An original packet is sent from the originating host to the trusted device, where it is enclosed as the payload of a new IP packet, and a new IP header is prepended to it with its destination field containing the IP address of the device at the end of the tunnel. Upon arrival at the end of the tunnel, the new “outer” header is stripped away, and the original packet may then be forwarded to a LAN or further processed, as appropriate. By using a tunnel, it is possible to circumvent conventional routing mechanisms for the encapsulated packet during transit, while it is in the tunnel) that stores network addresses defined for the logical network, including the second logical network address (Brandwine: col. 36 lines 16-37 in this example, computing node A determines to send a communication to external computing node E 270, and accordingly sends outgoing communication 224-g in a manner similar to that described with respect to FIG. 2A for outgoing communication 220-c. While not illustrated in FIG. 2D, computing node A may optionally have previously exchanged one or more other messages with Communication Manager module R to determine a hardware address to use to represent external device E 270 for the virtual computer network (e.g., in a manner similar to that described with respect to FIG. 2A for communications 220-a and 220 b). Thus, in this example, the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A, and source and destination hardware addresses used to represent computing node A and external device E 270, respectively). One of ordinary skill in the art would be motivated to do so for this type of communication may also incorporate encryption and authentication security measures to protect the integrity of the transmissions (Ceniza: para. [0019]).

Regarding claim 29, Brandwine, Anderson and Ceniza teach the method of claim 28, wherein logical network addresses for multiple logical networks are defined over the shared physical network (Brandwine: col. 36 lines 16-37 in this example, computing node A determines to send a communication to external computing node E 270, and accordingly sends outgoing communication 224-g in a manner similar to that described with respect to FIG. 2A for outgoing communication 220-c. While not illustrated in FIG. 2D, computing node A may optionally have previously exchanged one or more other messages with Communication Manager module R to determine a hardware address to use to represent external device E 270 for the virtual computer network (e.g., in a manner similar to that described with respect to FIG. 2A for communications 220-a and 220 b). Thus, in this example, the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A, and source and destination hardware addresses used to represent computing node A and external device E 270, respectively).

Regarding claim 31, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein performing the logical NAT operation (Anderson: col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para) comprises using a NAT daemon (Brandwine: col. 8 lines 34-63 CNS system may use various communication manager modules and/or translation manager modules at the edge of the one or more intermediate physical networks to manage communications for the various overlay virtual computer networks as they enter and leave the intermediate physical network(s), and may use one or more system manager modules to coordinate other operations of the CNS system) executing on the host computer to perform the NAT operation that translates the first logical network address to the second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. A host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claims 33-39 and 41,  Brandwine, Anderson and Ceniza teach a non-transitory machine readable medium storing sets of instructions for performing routing on a host computer, the sets of instructions for executing by at least one processing unit of the host computer (Brandwine: col. 43 line41 to col. 44 line 16 software modules or other programs executing on such computing nodes), and Brandwine and Anderson disclose all the limitations as discussed in the rejection of claims 23-29 and 31, and therefore apparatus claims 33-39 and 41are rejected using the same rationales.

Allowable Subject Matter
Claims 32 and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. With regarding to applicant’s argument on claims 23 and 33 (pages 6-7), applicant submits
For instance, the cited references do not disclose or suggest, at a first host computer, performing a logical NAT operation, to modify a first logical network address stored in a header of the packet to a second logical network address, on a packet received from a source machine executing on the host computer. Regarding the logical NAT operation, the Office Action first cites to col. 20, lines 34-67 of Brandwine as describing an operation to modify a first logical network address stored in a header of the packet to a second logical network address. This section of Brandwine discusses a communications manager module 109d re-headering or otherwise modifying an incoming communication. As described in the previous paragraph (col. 20, lines 10-33), a previous communications manager module 109a had previously re-headered the communication so that it uses a substrate network address (i.e., not a logical network address). Neither of these operations involves performing a logical NAT operation, as the first operation (by module 109a) changes the headers to include a physical substrate address and the second operation (by module 109d) changes the headers from a physical substrate address. Applicant also notes that the cited operation (performed by module 109d) is not performed on a host computer on which the source machine of the packet executes. 
The Office Action also cites to col. 11, line 65 - col. 12, line 13 of Anderson regarding performing a logical NAT operation at the host computer. However, in this description it is the gateway, and explicitly not the host at which the source machine executes, that changes the source IP address of the packet. Furthermore, the packet is modified so that the source IP is that of the gateway, rather than being a logical network address as required by the claim.


However,  Brandwine in col. 17 lines 45-47 and Fig. 1B VM Communication Manager module 109 a and multiple virtual machines 107 a on host computing system 106 a, which corresponds to the first host computer. In col. 20 lines 10-33, Brandwine teaches If the Communication Manager module 109 a determines that the outgoing communication (source) is authorized (or does not perform such an authorization determination), the module 109 a determines the actual physical network location corresponding to the destination virtual network address for the communication. The Communication Manager module 109 a then re-headers or otherwise modifies the outgoing communication so that it is directed to Communication Manager module 109 d using an actual substrate network address, such as if Communication Manager module 109 d is associated with a range of multiple such actual substrate network addresses.
Therefore, Brandwine teaches the claim limitation “at a first host computer on which a plurality of machines execute: receiving a packet sent from a source machine executing on the host computer” and “performing a address operation to modify a first network address stored in a header of the packet to a second network address”.
As admitted by applicant on page 7 that Anderson teach performing a logical NAT operation, furthermore, Anderson in col. 11 line 65 to col. 12 line 13 teaches network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 of host machine 102 (source) on internal network 116 to a client 504 on the external network 122. The VM 112 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375, which corresponds to claim limitation “performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Dumitriu et al. US 9900224 B2 teaches the decision engine accesses a virtual router table to look up an IP address, pre-routing and post-routing processes may be applied. The pre-routing process may alter the packet, including the source and destination IP addresses and source and destination ports, to perform network address translation (“NAT”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468